Citation Nr: 1342795	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  11-18 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel





INTRODUCTION

The Veteran served on active duty from January 1951 to January 1954.  He was awarded the Purple Heart Medal.  The Veteran died on October [redacted], 2008.  The appellant is his surviving spouse.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

Good or sufficient cause having been shown, the Veteran's appeal has been advanced on the Board's docket under the provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c)(3).  

This case was previously before the Board in November 2011 and September 2012, at which time it was remanded for additional development.  Subsequent to the September 2012 remand, the Board, in a decision of March 2013, denied entitlement to service connection for the cause of the Veteran's death.  That determination was ultimately appealed to the United States Court of Appeals for Veterans Claims (Court) which, in a September 2013 Order, remanded the Veteran's case to the Board for action consistent with a Joint Motion dated that same month.  The case is now, once more, before the Board for appellate review.

For reasons which will become apparent, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.



REMAND

At the time of the aforementioned Joint Motion in September 2013, it was noted that, in September 2012, the Board remanded the Veteran's claim for an addendum opinion following the submission by the appellant of four excerpts from internet research which tended to suggest a causal relationship between the Veteran's service-connected posttraumatic stress disorder and his fatal cardiovascular disease.  At that time, the Board directed, among other things, that the VA psychologist who had performed a March 2012 VA review of records provide an addendum opinion as to whether the literature submitted by the appellant applied to the facts of the Veteran's case, and whether those referenced studies in any way altered the opinion he had provided at the time of the March 2012 examination.  The Board additionally instructed, among other things, that the addendum opinion specifically reflect consideration of both the literature submitted by the appellant and the examiner's March 2012 opinion (which concluded that there was no medical or scientific research literature supporting the contention that posttraumatic stress disorder caused atherosclerotic cardiovascular disease, and that the Veteran's posttraumatic stress disorder had not caused or contributed to his death).

In the Joint Motion, it was further noted that, in response to the Board's remand instructions, the examiner had submitted an October 2012 addendum wherein he commented "that the point of contention is the results of two specific studies, only one of which appears to be related to a peer-reviewed journal," while the other report was "considered irrelevant to the case at hand."  The examiner further opined that, considering the evidence, there remained no accredited research which established a link between posttraumatic stress disorder and heart disease of any kind.  Significantly, as noted in the Joint Motion, it appeared that the examiner only reviewed two studies and provided an opinion.  However, the appellant had submitted four studies, one of which specifically stated that VA Greater Los Angeles researchers had found a link between cardiovascular disease and posttraumatic stress disorder.  Excerpts submitted by the appellant included an article from U.S. Medicine entitled "Posttraumatic Stress Disorder Independent Risk Factor for Heart Disease, Doubles Veterans' Risk of Dying from Any Cause;" an abstract entitled "Posttraumatic Stress Disorder and Cardiovascular Disease;" an excerpt from VA Greater Los Angeles Health Care System entitled "Researchers at Los Angeles VA Find Link Between Posttraumatic Stress Disorder and Cardiovascular Disease;" and an article from Science Daily entitled "Greater Traumatic Stress Linked with Elevated Inflammation in Heart Patients."  According to the Joint Motion, it was not clear from the October 2012 addendum, or the Board's March 2013 decision, whether the examiner reviewed all of the submitted excerpts, as directed by the Board's September 2012 remand.

Under the circumstances, the parties to the Joint Motion agreed that remand was necessary for compliance with the Board's September 2012 remand instructions.  In that regard, a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders, and where the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Upon remand, it was noted, the examiner should provide an adequate rationale for any opinion, including a complete rationale supporting any determination that the excerpts submitted do not reflect accredited research on the issue of the existence of a link between posttraumatic stress disorder and cardiovascular diseases.

Accordingly, in light of the aforementioned, the case is REMANDED to the AMC/RO for the following actions:

1.  The Veteran's entire claims folder should be furnished to the same VA psychologist who conducted the March 2012 VA records review and provided the October 2012 addendum to that report.  Should that examiner prove unavailable, the Veteran's entire claims folder should be furnished to another appropriate VA examiner.  Following review of the Veteran's entire claims folder, the examiner should offer an opinion as to whether the Veteran's fatal atherosclerotic cardiovascular disease was at least as likely as not proximately due to, the result of, or aggravated (permanently made worse) by the Veteran's service-connected posttraumatic stress disorder.  

A complete rationale must be provided for all opinions and conclusions expressed, and the medical basis for those conclusions/opinions must be set out.  In addition, the examiner must specify in his report that he has reviewed all four of the aforementioned excerpts from internet research, as well as the Veteran's claims file, and Virtual VA records, electronic file.  It is noted that the electronic file includes CAPRI records.

2.  The AMC/RO should then review the aforementioned report to ensure that it is in complete compliance with the directives of this REMAND, and that the examiner has documented his consideration of the previously-referenced four excerpts, as well as all records contained in Virtual VA and the Veterans Benefits Management System.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures.

3.  The AMC/RO should then readjudicate the appellant's claim for service connection for the cause of the Veteran's death.  Should the benefit sought on appeal remain denied, the appellant and her representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action take on the claim for benefits since the issuance of the most recent SSOC in January 2013.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The appellant need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


	                  _________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

